DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 and 20 recite the limitation "the ultrasound detector.”  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 8, 12, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bajic, et al (U.S. Patent Application Publication 2017/0176401 A1).
	Regarding claim 1, Bajic discloses a system for analyzing a chemical composition of a specimen, comprising:
	A reservoir (paragraph 0117 – LC column) for storing a liquid (1)
	A sampling probe (2) having an open end partially defining a space configured to receive liquid from the reservoir, said liquid within the sample space further configured to receive through the open end one or more analytes of a sample (flow from LC column);
	A pump (paragraph 0026) for delivering the liquid from the reservoir to an ion source via the sample space (Fig. 1), wherein the ion source is configured to discharge the liquid having said one or more analytes entrained therein into an ionization chamber in fluid communication with a sampling orifice (7) of a mass spectrometer (8);
	An ultrasonic transmitter (3) for applying ultrasound energy to at least one of the liquid within the sample space, the sampling probe, and a sampling substrate to be inserted into the liquid within the sample space (Fig. 1).
	Regarding claim 2, Bajic discloses wherein the sample comprises a liquid sample containing one or more analytes (paragraph 0117).
Regarding claim 7, Bajic discloses wherein the ultrasonic transmitter is coupled to the sampling probe so as to apply ultrasound energy to the sampling probe and the liquid therein (Fig. 1).
	Regarding claim 8, Bajic discloses wherein the ultrasound energy is configured to increase agitation of the liquid within the sample space (paragraph 0117).
	Claims 12, 13, and 15 are drawn to the method of using the system of claims 1, 7, and 8, and the same rejections apply mutatis mutandis.
Claim(s) 1, 3-7, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiseman, et al (U.S. Patent Application Publication 2012/0080592 A1).
	Regarding claim 1, Wiseman discloses a system for analyzing a chemical composition of a specimen, comprising:
	A reservoir (5) for storing a liquid;
	A sampling probe (3) having an open end partially defining a space configured to receive liquid from the reservoir (paragraph 0040), said liquid within the sample space further configured to receive through the open end one or more analytes of a sample (paragraph 0040);
	A pump (9) for delivering the liquid from the reservoir to an ion source (15) via the sample space (Fig. 3; paragraph 0040), wherein the ion source is configured to discharge the liquid having said one or more analytes entrained therein into an ionization chamber (15) in fluid communication with a sampling orifice (16) of a mass spectrometer (17; paragraph 0044);
	

	Regarding claim 3, Wiseman discloses wherein the liquid comprises a desorption solvent and the sample comprises a sample substrate having one or more analytes adsorbed thereto such that at least a portion of said one or more analytes are desorbed therefrom into the desorption solvent within the sample space (paragraphs 0028-0030, 0044).
	Regarding claim 4, Wiseman discloses wherein the ultrasonic transmitter is coupled to the sample substrate and is configured to apply ultrasound energy to the sample substrate upon insertion thereof into the sample space, wherein the ultrasound energy facilitates desorption into the liquid of one or more analytes adsorbed onto a surface of the sample substrate (paragraph 0040).
	Regarding claim 5, Wiseman discloses wherein the ultrasound energy is configured to increase a temperature of the liquid within the sample space (paragraph 0040).
	Regarding claim 6, Wiseman discloses a controller (22) configured to generate control signals for activating the ultrasonic transmitter upon insertion of the sample substrate within into the sample space (paragraph 0047).
Regarding claim 7, Wiseman discloses wherein the ultrasonic transmitter is coupled to the sampling probe so as to apply ultrasound energy to the sampling probe and the liquid therein (Figs. 1-5).
Claims 12-15 are drawn to the method of using the system of claims 1 and 3-5, and the same rejections apply mutatis mutandis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiseman in view of Eberlin, et al (U.S. Patent Application Publication 2018/0158661 A1).
	Regarding claim 11, Wiseman discloses wherein the sampling probe comprises:
	An outer capillary tube (1) extending from a proximal end to a distal end; and
	An inner capillary (4) extending from a proximal end to a distal end and disposed within said outer capillary tube;
	Wherein said inner and outer capillary tubes define a solvent conduit and a sampling conduit in fluid communication with one another via the sample space, said solvent conduit extending from an inlet end configured to receive solvent from the reservoir to an outlet end terminating at said sample space, and said sampling conduit extending from an inlet end commencing at said sample space for receiving from the sample space desorption solvent in which the desorbed analytes are entrained to an outlet end fluidly coupled to the ion source (Figs. 1-6; paragraph 0040).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Eberlin such that the inner capillary tube is recessed relative to the distal end of the outer capillary tube so as to define the sample space between the distal end of the inner capillary tube and a portion of an inner wall of the outer capillary tube, and the distal end of the outer capillary tube, with the goal of minimizing tissue damage, maximizing tissue-analyte extraction, and maximizing solvent transfer to the mass spectrometer.
Allowable Subject Matter
Claim 18 is allowed.
s 9, 10, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 10, 17, and 18, the prior art fails to teach an ultrasound detector configured to detect ultrasound energy reflected from a liquid-air interface in the sample space so as to generate data indicative of a surface profile of the liquid-air interface at the open end of the sampling probe; and a controller operatively coupled to the ultrasound detector and configured to generate control signals based on the surface profile data for adjusting the surface profile of the liquid-air interface, wherein the control signals generated by the controller are configured to adjust the flow rate of liquid within the sampling probe by adjusting at least one of the flow rate of liquid provided by the pump and the flow rate of a nebulizer gas that surrounds the discharge end of the ion source.
Regarding claims 9 and 16, the prior art fails to teach wherein the ultrasonic transmitter is configured to degas the liquid provided by the pump prior to the liquid being delivered to the ion source.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210.  The examiner can normally be reached on M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        17 September 2021